Citation Nr: 1721404	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a skin disability of the head and face.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

6.  Entitlement to service connection for a left hip disability, to include avascular necrosis (AVN) and left total hip replacement, to include entitlement to a temporary total evaluation.

7.  Entitlement to service connection for surgical scar of the left side.
8.  Entitlement to service connection for left leg nerve damage, to include as secondary to left hip total replacement surgery.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to special monthly compensation (SMC) based on housebound status.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel









INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and a December 2015 rating decision by the VARO in St. Petersburg, Florida.  

In November 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the proceeding is of record. 

At the hearing, the Veteran effectively raised the claim of entitlement to TDIU. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board has added the issue of entitlement to TDIU to the appeal. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities, entitlement to service connection for sleep apnea, a skin disability, acquired psychiatric disorder, and erectile dysfunction, and entitlement to SMC and TDIU are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, left hip AVN and the associated left total hip replacement are a result of his military service.  

2.  Surgical scar of the left hip is etiologically due to service-connected left hip disability.

3.  Monoparesis, severe, of the axonal deep peroneal nerve is etiologically due to service-connected left hip disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability, to include AVN and associated left total replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2. The criteria for service connection for surgical scar of the left side as secondary to service-connected left hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.310 (2016). 

3. The criteria for service connection for monoparesis, severe, of the axonal deep peroneal nerve as secondary to service-connected left hip disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for a left hip disability with associated surgical scar and nerve damage.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III. Analysis

The Veteran contends that he has left hip disability that is a result of an in-service fall or secondary to service-connected lumbar spine disability.  Current medical records reveal that the Veteran was diagnosed with AVN in the left hip and, after attempting conservative treatment, underwent a total hip replacement in September 2015.  In association with the surgery, the Veteran has a surgical scar, described by the May 2016 scar examiner, as well as damage of the peroneal nerve, identified by the May 2016 peripheral nerve examiner and in VA treatment records post-surgery.

There are two conflicting opinions of record regarding the etiology of the Veteran's left hip disability.  A May 2016 VA opinion discusses at length the medical literature regarding AVN and stated that 

Review of available STR is silent for a significant back injury that would result in hip trauma. The STR did denote back injury, but this occurred some 15+ years prior to the development of the avascular necrosis that led to the left total hip replacement.  As noted in medical literature to include Mayo Clinic, Up-to-Date and the National Institute of Arthritis and Musculoskeletal Diseases, osteonecrosis is caused by impaired blood supply to the bone, but it is not always clear what causes that impairment.  The most common causes are high dose corticosteroid use, excessive alcohol use, injury--specifically dislocation, fracture or joint injury and other risk factors such as radiation or chemotherapy.  It is most common in men in their thirties, forties and fifties.  The typical period between the first symptoms and loss of joint function ranges from several months to more than a year. There is no medical literature that supports the premise that AVN is related to a back injury that occurred 15 years prior AVN, especially in light of the fact that the hip joint was not subjected to dislocation, and the injury did not result in disruption of blood flow to the hip.  Multiple medical records detailing treatment for back pain were noted in the medical records, to include a note from the Veteran's chiropractor, Dr. Alvarez, dated 6/7/13 [which] denote normal gait, with no complaint of hip pain.  As there are no findings to suggest that AVN can be attributed to a distant history of lower back injury, and the symptoms of AVN did not occur until 20+ years after the recorded back injury while in service, it is less likely than not (less than 50 percent probability) that the hip condition is related to military service.

The examiner also indicated that the left hip disability was too recent to allow for determination of a baseline severity and so any aggravation by the back disability could not be assessed until the Veteran had reached the optimal level of recovery.

In contrast, there is a February 2016 opinion of the Veteran's physician, Dr. Alvarez.  Dr. Alvarez stated that the Veteran's initial evaluation revealed through x-ray that his left pelvis was higher than his right and that he had mild disc degeneration from L4-S1.  Dr. Alvarez opined that the injuries the Veteran sustained in service resulted in the pelvic unleveling, which then led to a leg length discrepancy and altered gait, which in turn led to degenerative changes in the kinetic chain to the lumbar spine.  Based on this information, Dr. Alvarez surmised that the Veteran's left hip disability would be attributable to the injury sustained in 1998, considering that there were no intervening traumatic events.    

These opinions directly contradict each other with the VA examiner indicating that as there was no injury to the hip in service, then the in-service event could not cause the current disability and Dr. Alvarez considering the Veteran's medical history and resultant body mechanics to determine that the remote injury even if not directly to the hip could result in the current disability.  The Board has no basis to find one opinion more or less persuasive than the other.  Consequently, the Board affords the reasonable doubt to the Veteran, and service connection for a left hip disability, to include AVN and resultant left hip replacement, is granted.  

With regard to the Veteran's surgical scar of the left side, a May 2016 VA examination reveals that the Veteran has a 23 centimeter surgical scar on his left buttock that is from his left hip replacement surgery.  Therefore, the Board grants the claim for service connection for surgical scar of the left side as secondary to the service-connected left hip disability.

Further, the May 2016 VA peripheral nerve examination revealed monoparesis, severe, of the axonal deep peroneal nerve of the left leg.  Symptoms associated with a peroneal nerve disability are also documented in VA treatment notes documenting post-surgical followup complaints and treatment.  Therefore, the Board also grants entitlement to service connection for monoparesis, severe, of the axonal deep peroneal nerve of the left leg as secondary to the service-connected left hip disability.     

With this grant, the Board makes no assessment of the appropriate ratings to be assigned to these disabilities.  The initial disability ratings must be addressed by the RO in the first instance.  Therefore, the portion of the left hip claim pertaining to a temporary total evaluation will be addressed by the RO in effecting the Board's decision.  
 





ORDER

Entitlement to service connection for a left hip disability, to include AVN and left total hip replacement surgery, is granted.

Entitlement to service connection for surgical scar of the left side, secondary to the service-connected left hip disability, is granted.

Entitlement to service connection for monoparesis, severe, of the axonal deep peroneal nerve of the left leg, secondary to the service-connected left hip disability, is granted.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  First, in a December 2015 statement, the Veteran's representative indicated that the Veteran has been denied benefits from the Social Security Administration (SSA).  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  

In addition, after the last adjudication of the radiculopathy increased rating claims in a statement of the case (SOC), additional relevant evidence was received including a May 2016 examination of the peripheral nerves.  Even though this examination was conducted in connection with the Veteran's left leg nerve damage claim, addressed above, the findings are relevant to the Veteran's service-connected radiculopathy claims.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C.A. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  However, that provision only applies to evidence submitted by the Veteran. Thus, the Veteran is not presumed to have waived AOJ consideration of the May 2016 VA examination report. 

With respect to the Veteran's sleep apnea and erectile dysfunction claims, the Veteran was not afforded VA examinations to assess the etiology of these disabilities.  As the Veteran has currently diagnosed disabilities and has advanced arguments in favor of either a relationship to service or service-connected disability, the Board determines that VA examinations to assess the nature and etiology of the Veteran's sleep apnea and erectile dysfunction are warranted.

As for the Veteran's acquired psychiatric disorder, he was afforded a VA examination in July 2013, and the examiner found that the Veteran did not meet the criteria for PTSD, but did meet the criteria for bipolar disorder.  The examiner then opined that the Veteran's bipolar disorder was not related to his military service.   Treatment notes show that the Veteran has been treated for depressive disorder, as well as for PTSD.  The Veteran testified to symptoms of depression, as raised by the theory of entitlement to service connection for his acquired psychiatric disorder as secondary to his service-connected physical disabilities.  This question was not addressed by the VA examiner, and so another opinion is necessary.

Finally, the claim of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the sleep disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's sleep apnea was caused or permanently worsened by one or more of his service-connected disabilities, to include his asthma.  If the examiner believes that the sleep apnea was permanently worsened by service-connected disability or disabilities, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's erectile dysfunction was caused or permanently worsened by one or more of his service-connected disabilities or by medication for those disabilities.  If the examiner believes that the erectile dysfunction was permanently worsened by service-connected disability or disabilities, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder was caused or aggravated beyond normal progression by one or more of the Veteran's service-connected physical disabilities.

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.
 For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Readjudicate the issues remaining on appeal, to include the additional issue of whether the Veteran is entitled to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


